            Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 1 of 23




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA
                                        CENTRAL DIVISION


 SUSAN L. ROWE, CHRISTINE M.
 KLEIBER, TAMMY D. BURDEN, JULIE A.
 SCHROPP, STACEY L. GOOD, individually                    Case No. 4:19-CV-00256-JAJ-SBJ
 and on behalf of themselves and others
 similarly situated,

       Plaintiffs,

 v.                                                     PLAINTIFFS’ MEMORANDUM IN
                                                      SUPPORT OF PLAINTIFFS’ MOTION
 KIMBERLY KAY REYNOLDS, in her                           TO CONDITIONALLY CERTIFY
 official capacity as Governor State of Iowa,          COLLECTIVE CLASS UNDER FLSA
 JAMES M. KURTENBACH, in his official
 capacity with Iowa Department of
 Administrative Services; and the STATE OF
 IOWA,
                                                            (Oral Argument Requested)
       Defendants.


                                        TABLE OF CONTENTS

                                                                                     Page

Table of Contents         .       .      .    .       .      .      .     .      .      1

Table of Authorizes       .       .      .    .       .      .      .     .      .      3

      I.       Statement of the Issue    .    .       .      .      .     .      .      5

      II.      Statement of the Case     .    .       .      .      .     .      .      6

               A. Factual Background and Contentions .       .      .     .      .      6

               B. Basic Legal Theory Underlying the Claims .        .     .      .      8

               C. Presently Named Collective Class Representatives .      .      .      12


                                                  1
        Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 2 of 23




   III.    Argument .        .       .      .       .      .       .      .      .   14

               A. Legal Standard for Certifying A Collective Action       .      .   14

               B. The Standard for Conditional Certification and Notice is Lenient   15

               C. The goal of judicial economy weighs heavily in favor of
                  Certification and issuing notice of potential class members    .   18
               .
               D. Plaintiffs Satisfy the Lenient First-Tier Analysis      .      .   18

   IV.     Consent forms and Discovery      .       .      .       .      .      .   21

   V.      Conclusion        .       .      .       .      .       .      .      .   21

Certificate of Service .     .       .      .       .      .       .      .      .   23




                                                2
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 3 of 23




                                TABLE OF AUTHORITIES

                                                                                Page

CASES

Andersen v. Wells Fargo Fin., Inc., 2012 U.S. Dist. LEXIS 23175, *6     .      15, 16, 17, 18
(S.D. Iowa Feb 6, 2012)      .       .      .       .     .      .

Barron v. Henry Cnty. Sch. Sys., 242 F. Supp.2d 1096, 1103 (M.D. Ala
2003) .       .      .       .       .      .      .      .      .      .      17

Bouaphakeo v. Tyson Foods, Inc., 564 F. Supp. 2d 870, 891 (N.D. Iowa 2008)     16, 17, 18

Burt v. Manville Sales Corp., 116 F.R.D. 276, 277 (D. Colo. 1987) .     .      15

Davenport v. Charter Commun’s., LLC, 2014 U.S. Dist. LEXIS 40574, *10-11
(E.D. Mo., Mar. 27, 2014) .       .     .       .      .     .      .          17

Davis v. NovaStar Mtg., Inc., 408 F. Supp. 2d 811, 815 (W.D. Mo. 2005) .       15, 16

Dolgin v. Monsonto Co., 2013 U.S. Dist. LEXIS 128768, *9 (E.D. Mo.
Sept. 10, 2013)     .       .      .      .     .      .       .        .      16

Fast v. Applebee’s Int’l., Inc., 243 F.R.D. 360, 363 (W.D. Mo. 2007)    .      18

Freeman v. Wal-Mart Stores, Inc., 256 F.Supp. 2d 941, 944 (W.D. Ark. 2003)     3

H & R Block, Ltd. V. Housden, 186 F.R.D. 399, 400 (E.D. Tex. 1999)      .      17

Helmert v. Butterball, LLC, 2009 U.S. Dist. LEXIS 116460, *9 (E.D. Ark.
Dec. 15, 2009 .        .     .      .       .     .      .      .       .      15

Hoffman-La Roche, Inc. v. Sperling, 493 U.S. 165, 169 (1989)      .     .      15, 18

Hoffman v. Sbarro, Inc. 982 F. Supp. 249, 260 (S.D.N.Y. 1997)     .     .      15

Kautsch v. Premier Commun’s., 2008 U.S. Dist. LEXIS 7219, *3 (W.D. Mo.
Jan. 31, 2008) .    .    .       .       .      .     .       .     .          18

Littlefield v. Dealer Warranty Servs., LLC, 679 F. Supp.2d 1014, 1019 (E.D. Mo.
2010) .         .      .      .        .     .      .      .      .      .      18


                                               3
        Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 4 of 23




Lopez v. Tyson Foods, Inc., 2008 U.S. Dist. LEXIS 78685, *16 (D. Neb.
Aug. 7, 2008) .      .       .              .     .      .       .      .   17

Ray v. Motel 6 Operating Ltd. P’Ship., 1996 U.S. Dist. LEXIS 22564 *5
(D. Minn. Mar. 18, 1996)     .      .       .      .      .     .     .     16

Robinson v. Phillips Beverage Co., 141 F.R.D. 276, 279 (D. Minn. 1992) .    16

Salazar v. Agriprocessors, Inc., 2008 U.S. Dist. LEXIS 40363, *11 (N.D.
Iowa Mar. 17, 2008) .         .      .      .      .      .      .      .   17

Severtson v. Phillips Beverage Co., 141 F.R.D. 276, 279 (D. Minn. 1992) .   16, 17

West v. Border Foods, Inc. 2006 U.S. Dist. LEXIS 96963 at *10 (D. Minn.
June 12, 2006)       .       .      .       .     .      .      .       .   17

Other

29 U.S.C §201        .      .       .      .       .     .       .      .   14

29 U.S.C §202(a)(b) .       .       .      .       .     .       .      .   14

29 U.S.C §206        .      .       .      .       .     .       .      .   14

29 U.S.C §216(b) .   .      .       .      .       .     .       .      .   5

29 C.F.R. §541.301(a)(b)    .       .      .       .     .       .      .   10, 11

29 C.F.R. §541.301(e)(2)    .       .      .       .     .       .      .   10, 11

Iowa Code Chapter 91A       .       .      .       .     .       .      .   6, 10, 15




                                               4
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 5 of 23




 I.    STATEMENT OF THE ISSUE

       Whether Plaintiffs have satisfied the first stage for collective action requirements pursuant

to 29 U.S.C. §216(b) for an opt-in collective action for the Registered Nurses in Job Classifications

02020 and 82020, who have worked for the State of Iowa in those job classifications of Registered

Nurses during any time in the period of July 1, 2017 to the present so this action can be certified

and opt-in notifications issued?

II.    STATEMENT OF THE CASE

       Plaintiffs Susan L. Rowe, Christine M. Kleiber, Tammy D. Burden, Julie A. Schropp and

Stacey L. Good are five registered nurses representing a collective class of Registered Nurses

(“RNs”), who are, or have been, employed by the Defendants (collectively referred to herein as

“State of Iowa”). The named Plaintiffs are employed by the State of Iowa as registered nurses at

the locations of Woodward Resource Center, the Iowa Medical and Classification Center or the

Iowa State Penitentiary and are classified in the Job Classifications 02020 and 82020. All putative

Collective Plaintiffs are requested to be current and former employees of the State of Iowa in Job

Classifications 02020 and 82020 and are alleged to have been improperly classified, since July 1,

2017 through and including the present, by Defendants as employees that are exempt from the

overtime provisions of the Fair Labor Standards Act of 1938, as amended. (hereinafter referred to

as the “FLSA”). The Plaintiffs have sued the Defendants for injunctive relief and to recover

overtime compensation and interest thereon from the State of Iowa, liquidated damages, attorney




                                                 5
       Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 6 of 23




fees and costs under provisions of the FLSA and Iowa Code Chapter 91A, Iowa Wage Payment

Collection Act. 1

       A.      Factual Background and Contentions.

       The FLSA authorizes collective court action by private parties to recover damages for

violation if its wage and hour provisions. The State of Iowa employs, or has employed, the

Plaintiffs and other similarly situated employees. It is the responsibility, obligation and duty of the

State of Iowa, as employer, to put into effect procedures for, and to require payment of, proper

overtime pay to all employees of the State of Iowa and otherwise comply in this regard with both

federal and state law.

       Plaintiffs historically have been hired as hourly employees, and, in the years prior to July

1, 2017, were so covered by the provisions of a Collective Bargaining Agreement (CBA) between

the Defendant, State of Iowa and American Federation of State, County and Municipal Employees,

a trade union (“AFSCME”). The hiring of the employees and the provisions of the CBA in effect

in years prior to July 1, 2017 and the other provisions of law and regulations, provided for the

Plaintiffs, and the putative Plaintiff collective class herein, to be hourly employees and not exempt

from the overtime obligations and payment, although the CBA allowed for some variation for

payment per the FLSA and CBA provisions. (Pl. App. # 5, p. 11-13)

       Accordingly, under the provisions of the CBA in effect in years prior to July 1, 2017,

Plaintiffs and members of Plaintiff class, received FLSA payment of overtime for work performed




1
 Plaintiffs do not presently request class certification under the alternatively and supplementally
plead cause of action for class action under Iowa Wage Payment Collection, Iowa Code Chapter
91A. A separate Motion to Delay that certification motion is simultaneously separately filed.
                                                  6
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 7 of 23




as employees of the State of Iowa. Effective July 1, 2017, the legislature of the State of Iowa

severely restricted the rights of public employees to collectively bargain their pay and employment

conditions. Yet, the amended law continued to allow collective bargaining for the hourly pay

received by the RNs.

       Effective July 1, 2017, the State of Iowa entered into another CBA with AFSCME on

behalf of the RN Plaintiffs and the Plaintiff collective class. (Pl. App. # 6, p. 14-16). The CBA

effective July 1, 2017, and the CBA subsequently agreed to in 2019 effective July 1, 2019, have

continued in the provision of the Plaintiffs, and collective class, as hourly employees by similarly,

as before, and continue to set forth the pay grades and hourly rates to be paid to Plaintiffs. (Pl.

App. #6, p. 14-16). Yet, the State of Iowa has, since July 2017, determined to assert that the RNs

were exempt salaried professional employees. (Pl. App. #12, p. 103-114; Pl. App. #13, p. 116-

118). As will be seen herein, this single decision of the State of Iowa is the challenged action in

this case that deprived the named RN Plaintiffs, and the collective class of RN plaintiffs in the Job

classes of 02020 and 82020, of overtime as required by the FLSA. Despite these RN employees

being hourly employees and working non-professional jobs, the State of Iowa determined to

classify these RN positions as exempt positions and to pay hour for hour overtime rather than the

overtime pay required by the FLSA. (Pl. App. #2, p. 6; Pl. App. 4, p. 9-10; App. #12, p. 102-106;

Pl. App. #13, p. 116-118).

       Accordingly, Plaintiffs, and the putative collective class, allege and contend that, pursuant

to the FLSA, the employee Registered Nurses in Job classes 02020 and 82020, are paid on an

hourly basis and working non-professional jobs and are required to be paid FLSA overtime for

hours worked in excess of forty (40) hours per week. As to this matter, when the time is proper to

                                                 7
       Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 8 of 23




argue the merits of this case, the evidence will show that Plaintiffs and members of the collective

RN class, were working, and are at times are required to work, overtime performing duties

alongside with, and not significantly or prominently different from, the duties of non-exempt

employees. (Pl. App. Ex. 7, p. 26; Ex. 8, p. 42, Ex. 9, p. 59; Ex. 10, p. 76; Ex. 11, p. 92). It is

contended that Defendants have paid the State of Iowa employed Registered Nurses in Job

Classifications 02020 and 82020 wages at the same hourly rate for all their work time without

premium pay for overtime hours, except as allowed at the discretion of the Defendants. (Pl. Ex.

12, p. 104, Ex. 13, p. 116-117). Plaintiffs and members of Plaintiffs’ Collective Class, have, at

times, regularly worked in excess of forty (40) hours per week and were not paid time and a half

overtime as provided by the FLSA and IWCPL, but rather were paid, hour for hour overtime or

time and one half, as during this time of pandemic and disaster, but only at the discretion of the

State of Iowa. Relief is sought requiring all time and one-half not paid as required by the FLSA,

injunctive relief requiring FLSA overtime in the future, plus liquidated damages, attorney fees,

interest and costs.

       B. Basic Legal Theory Underlying the Claims

       Though the merits of Plaintiffs’ claims are not specifically relevant to the decision to

authorize certification of collective action and notice, in addition to the above discussion, an

additional brief discussion of the law and the underlying facts under which the Plaintiffs’ make

claims in this case, is generally appropriate for consideration of the scope and processing of this

collective action case.

       RNs in the job classes of 02020 and 82020 historically have been paid hourly by the State

of Iowa per the collective bargaining agreements, within the purview of the FLSA and IWPCA.

                                                8
       Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 9 of 23




(Pl. App. #5, p. 11-13; Pl. Ex. 12, p. 104, Ex. 13, p. 116-117; Ex. 7, p. 26, Ex. 8, p. 42; Ex. 9, p.

59; Ex. 10, p. 76, Ex. 11, p. 93). As to the time frame of this case, the CBA that became effective

for two years beginning on July 1, 2017 and the CBA that became effective for two years beginning

on July 1, 2019, have no language which would discontinue paying these positions on an hourly

basis. (Pl. App. Ex. 6, p. 14-16). There is no guaranteed minimum payment as the Plaintiffs

understand they have to work 40 hours a week, 80 hours per pay period, or use their vacation/sick

hours to cover the difference or they don’t get paid. (Pl. App. Ex. 7, p. 25; Ex. 8, p. 41; Ex. 9, p.

58; Ex. 10, p. 75; Ex. 11, p. 92). The RNs don’t have discretion as to what work they are assigned

to each day. (Pl. App. Ex. 7, p. 25, Ex. 8 p. 41, Ex.. 9, p. 58, Ex. 10, p. 75, Ex. 11, p. 92) . They

are assigned to the work by the nursing supervisor. (Pl. App. Ex. 7, p. 25, Ex. 8 p. 41, Ex.. 9, p.

58, Ex. 10, p. 75, Ex. 11, p. 92). The Plaintiff RNs have to clock in and clock out. . (Pl. App. Ex.

7, p. 25, Ex. 8 p. 41, Ex.. 9, p. 58, Ex. 10, p. 75, Ex. 11, p. 92). The salaried employees, such as

nursing supervisors, do not clock in or clock out. (Pl. App. Ex. 7, p. 27-28; Ex. 8, p. 44-45; Ex. 9,

p. 61-62; Ex. 10, p. 78-79; Ex. 11, p. 95-96). The work of RNs must be covered 24 hours a day

and 7 days a week, no matter holidays or not. (Pl. App. Ex. 7, p. 27-28; Ex. 8, p. 44-45; Ex. 9, p.

61-62; Ex. 10, p. 78-79; Ex. 11, p. 95-96). The Plaintiff RNs believe they would be disciplined,

and/or not paid, if they were not to work the effective 40 hours in a week at a time they were not

entitled at that time to take sick or vacation leave to cover the balance of the required time, though

it may be that instead a reduction in the hourly pay would be, and has been, made. (Pl. App. Ex.

7, p. 25, 27-28; Ex. 8, p. 41, 44-45; Ex. 9, p. 58, 61-62; Ex. 10, p. 75, 78-79; Ex. 11, p. 92, 96-96).

       RNs working for the State in Iowa in the state institutions, as the named Plaintiffs and

punitive collective class do, are by job description licensed as RNs, but RNs, under Iowa law, are

                                                  9
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 10 of 23




only required to have an associate’s degree in nursing. See Iowa Code Section 152.1(6); 152.5. It

is believed the great majority of the RNs working for the State of Iowa d not have more than an

associate’s degree. (Pl. App. Ex. 7, p. 27-28; Ex. 8, p. 44-45; Ex. 9, p. 61-62; Ex. 10, p. 78-79;

Ex. 11, p. 95-96). Presumptively the Plaintiffs contend this does not qualify for a “professional”

exemption from the FLSA and Iowa Code Chapter 91A requirements to pay overtime premium

pay. (Pl. App. Ex. 7, p. 25, 27-28; Ex. 8, p. 41, 44-45; Ex. 9, p. 58, 61-62; Ex. 10, p. 75, 78-79;

Ex. 11, p. 92, 96-96). An associate’s degree, acquired with 2 years of instruction in nursing, is not

sufficient to show knowledge of an advanced type in a field of science of learning customarily

acquired by a prolonged course of specialized intellectual instruction as would be understood under

29 C.F.R. §541.301(a). An associate’s degree is not generally considered the equivalent of a

college or bachelor’s degree. There is a bachelor’s degree that is offered by educational

institutions, but that is not required for the entry level nursing license in Iowa. (Pl. App. Ex. 7, p.

27-28; Ex. 8, p. 44-45; Ex. 9, p. 61-62; Ex. 10, p. 78-79; Ex. 11, p. 95-96). Further, a bachelor’s

degree in nursing is not required for the RN position in nursing for Iowa for the named Plaintiffs

and the putative class. (Pl. App. Ex. 7, p. 27-28; Ex. 8, p. 44-45; Ex. 9, p. 61-62; Ex. 10, p. 78-79;

Ex. 11, p. 95-96). Plaintiffs contend the basis for a statement that registered nurses who are

registered by the appropriate State examining Board would generally meet the requirements for

the learned professional exemption (29 C.F.R. §541.301(e)(2), is not applicable to an associate’s

degree nursing educational program. Comparison of the statement the State of Iowa attempts to

rely on, to the other examples set out in §541 C.F.R. 301 (e) demonstrates that all classifications

recognize the equivalent of 4 years of instruction, not 2, to meet the standard of “customarily

acquired by a prolonged course of specialized intellectual training”. (Pl. App. Ex. 4, p. 9-10; Pl.

                                                  10
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 11 of 23




App. Ex. 7, p. 27-28; Ex. 8, p. 44-45; Ex. 9, p. 61-62; Ex. 10, p. 78-79; Ex. 11, p. 95-96).

Accordingly, the associate’s degrees of the RNs of the named Plaintiffs, the putative class and the

job description for RNs in the jobs for the State of Iowa involved herein, are more like, and fall

within, the second statement of 29 C.F.R. §541.301(2)), “Licensed Practical Nurses and other

similar health care employees, however, generally do not qualify as exempt learned professionals,

because possession of a specialized advanced degree is not a standard prerequisite for entry into

such occupations.” (Pl. App. Ex. 4, p. 9-10; Pl. App. Ex. 7, p. 27-28; Ex. 8, p. 44-45; Ex. 9, p.

61-62; Ex. 10, p. 78-79; Ex. 11, p. 95-96). Licensed practical nurses have a one year study

requirement and are licensed by the Board of Nursing. RNs, as required by the State of Iowa, are

2 year course of study and licensed by the Board of Nursing. Neither license requires a specialized

advanced degree, although an RN can obtain such an advanced degree. The State of Iowa has what

it calls a “statewide articulation plan”, that is its states “… is designed to make it easier for nurses

who begin their education at a lower level (associates degree or practical nursing) to transfer credits

and eventually earn a bachelor’s degree in nursing”. (Pl. App. Ex. 4, p. 9-10; Pl. App. Ex. 7, p.

27-28; Ex. 8, p. 44-45; Ex. 9, p. 61-62; Ex. 10, p. 78-79; Ex. 11, p. 95-96).

        Further, the “work requiring advanced knowledge” requirement of 29 C.F.R. §541.301(a),

would be work that is predominantly intellectual in character, and includes work requiring the

consistent exercise of discretion and knowledge, as distinguished from performance of routine

mental, manual, mechanical or physical work. The work of the RNs for the State of Iowa under

job classifications 02020 and 82020 do not primarily require work that is predominantly

intellectual in character and requiring the consistent exercise of discretion and judgment within the

meaning of 29 C.F.R. §541.301(a) and (b). (Pl. App. Ex. 4, p. 9-10; Pl. App. Ex. 7, p. 27-28; Ex.

                                                  11
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 12 of 23




8, p. 44-45; Ex. 9, p. 61-62; Ex. 10, p. 78-79; Ex. 11, p. 95-96). The work of Plaintiffs here, due

to the way the State of Iowa jobs in Job Classifications 02020 and 82020, are structured and

performed, involve primarily the performance of what the FLSA rule would consider to be

performance of routine mental, manual, mechanical or physical work. Much of the work is

addressed by standard protocols that are carried out by all of the nursing staff, which includes LPN

nursing staff, in the various assignment they serve that day on that shift. (Pl. App. Ex. 7, p. 27-28;

Ex. 8, p. 44-45; Ex. 9, p. 61-62; Ex. 10, p. 78-79; Ex. 11, p. 95-96). The work of the RNs are to

provide direct care to residents. (Pl. App. Ex. 7, p. 27-28; Ex. 8, p. 44-45; Ex. 9, p. 61-62; Ex. 10,

p. 78-79; Ex. 11, p. 95-96). It is assigned each day by a nurse supervisor, a salaried position, and

is based upon the needs of the shift each day. (Pl. App. Ex. 7, p. 27-28; Ex. 8, p. 44-45; Ex. 9, p.

61-62; Ex. 10, p. 78-79; Ex. 11, p. 95-96). It is performed by LPNs and RNs and differentiation

is not generally made to the assignments, except in certain specific and occasional instances, which

do not generally define the RN job position as a whole, but rather as to specifics for that shift at

that time on that particular day. (Pl. App. Ex. 7, p. 27-28; Ex. 8, p. 44-45; Ex. 9, p. 61-62; Ex. 10,

p. 78-79; Ex. 11, p. 95-96). This is also consistent with the Position Description Questionnaires.

(Pl. App. Ex. 7, p. 27-28; Ex. 8, p. 44-45; Ex. 9, p. 61-62; Ex. 10, p. 78-79; Ex. 11, p. 95-96).

       The Plaintiffs, and the putative collective class, contend that the State of Iowa is required

by the FLSA to pay to the RNs in Job Classifications 02020 and 82020 the FLSA mandated

overtime for all work in excess of 40 hours in a week.

       C.      Presently Named Collective Class Representatives

       The named Plaintiffs in this action and the proposed class representatives, represent diverse

regions and State of Iowa facilities across the state. Plaintiff Susan L. Rowe obtained her Licensed

                                                 12
        Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 13 of 23




Practical Nurse (LPN) license in 1997 and received her Registered Nurse (RN license in 1988.

She is employed as a Registered Nurse by the State of Iowa at Woodward Resource Center and

has been so employed since. (Response to Int. No. 11, Pl. App. Ex. 7, p. 18; Pl. App. Ex. 14, 120,

121).

         Plaintiff Christin M. Kleiber obtained her Licensed Practical Nurse (LPN) license by the

California Board of Nursing in 2005. She then became licensed by the Iowa Board of Nursing as

a Licensed Practical Nurse in 2006 and received her Registered Nurse License (RN) from the Iowa

Board of Nursing in 2017. She is employed as a Registered Nurse by the State of Iowa at the Iowa

Medical and Classification Center and has been so employed since. (Response to Int. No. 11, Pl.

App. Ex. 8, p. 34)

         Plaintiff Tammy D. Burden obtained her Licensed Practical Nurse (LPN) license by the

State of Iowa in 2006 and received her Registered Nurse License (RN) from the Iowa Board of

Nursing in 2008. She is employed as a Registered Nurse by the State of Iowa at the Iowa State

Prison and has been so employed since. (Response to Int. No. 11, Pl. App. Ex. 9 p. 51).

         Plaintiff Julie A. Schropp obtained her Licensed Practical Nurse (LPN) license by the State

of Iowa in 1993 and then received her Registered Nurse License (RN) from the Iowa Board of

Nursing in 1994. She is employed as a Registered Nurse by the State of Iowa at the Iowa Medical

and Classification Center and has been so employed since. (Response to Int. No. 11, Pl. App. Ex.

10, p. 68).

         Plaintiff Stacey L. Good obtained her Registered Nurse License (RN) from the Iowa Board

of Nursing in 2010. She is employed as a Registered Nurse by the State of Iowa at the Iowa



                                                 13
       Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 14 of 23




Medical and Classification Center and has been so employed since. (Response to Int. No. 11, Pl.

App. Ex. 11, p. 95).

III.   ARGUMENT

        A.      Legal Standard For Certifying A Collective Action

        The FLSA provides employees a private right of action to recover unpaid overtime wages.

29 U.S.C. § 201, et seq. The purpose of the FLSA is to “eliminate” unfair labor practices because

their existence creates “detriment[] to the maintenance of the minimum standard of living

necessary for health, efficiency, and general well-being of workers,” “burdens commerce and the

free flow of goods,” “constitutes an unfair method of competition,” and “leads to labor disputes.”

29 U.S.C. § 202(a), (b).

        Section 206 of the FLSA requires employers, such as the State of Iowa, to pay their

nonexempt employees overtime wages. 29 U.S.C. § 206. Plaintiffs here seek collective action

certification to pursue claims against Defendants for violating the FLSA’s requirement to pay their

Registered Nurses in Job Classes 02020 and 82020 overtime wages, and authorization to send

notice of this lawsuit to similarly situated Registered Nurses under § 216(b), which provides:

             An action to recover the liability prescribed in [§§ 206 or 207] may be
             maintained against any employer (including a public agency) in any Federal
             or State court of competent jurisdiction by any one or more employees for
             and in behalf of himself or themselves and other employees similarly
             situated. No employee shall be a party plaintiff to any such action unless he
             gives his consent in writing to become such a party and such consent is filed
             in the court in which such action is brought.

        “Section 216(b) states the opportunity to proceed as an opt-in class on behalf of similarly

situated individuals is a ‘right.’ As such, only if we determine the action relates to specific issues

and circumstances personal to the plaintiff rather than any generally applicable policy or practice

                                                 14
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 15 of 23




can we foreclose the right to proceed as a class.” Burt v. Manville Sales Corp., 116 F.R.D. 276,

277 (D. Colo. 1987). “Section 216(b) also authorizes the Court to order that notice be given to

“similarly situated” employees. Hoffman-La Roche, Inc. v. Sperling, 493 U.S. 165, 169 (1989).

Authorized notice avoids disputes over the content of the notice, prevents proliferation of multiple

individual lawsuits, assures joinder of additional plaintiffs is accomplished properly and

efficiently, and expedites resolution of the dispute. Id. at 171-72. Because the statute of limitations

is not tolled for putative class members until they file a consent to join the action (29 U.S.C. §

216(c)), the decision to send notice is typically made early in the case. Hoffman v. Sbarro, Inc.,

982 F. Supp. 249, 260 (S.D.N.Y. 1997). 2

       B.      The Standard for Conditional Certification and Notice is Lenient.

       This District has recognized the applicable standard for early conditional certification of

an FLSA claim. “[T]he Court will use the two-step approach to decide whether other employees

of Defendants are similarly situated for collective action under [FLSA §] 216(b). “’This approach

provides for a two-step determination as to whether class certification is proper.’” Andersen v.

Wells Fargo Fin., Inc., 2012 U.S. Dist. LEXIS 23175, *6 (S.D. Iowa Feb. 6, 2012) (citing Helmert

v. Butterball, LLC, 2009 U.S. Dist. LEXIS 116460, *9 (E.D. Ark. Dec. 15, 2009) (quoting Davis

v. NovaStar Mtg., Inc., 408 F.Supp.2d 811, 815 (W.D. Mo. 2005)).




2
 In the present case, allegations of class action status under Iowa Code Chapter 91A, Iowa Wage
Payment Collection Act, have also been alleged in the Plaintiffs’ Complaint. Those class
allegations toll the statute of limitations. Plaintiffs hereby simultaneously request equitable tolling
with regard to this FLSA collective certification to protect the rights of the collective class to
pursue their claims in this collective action. See Infra at page 21).
                                                    15
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 16 of 23




       This District also recognizes that “’[g]enerally, the plaintiffs move for conditional

certification at an early stage in the litigation, and a class is conditionally certified for notice

purposes. Then, the defendant is allowed the opportunity to move for de-certification at the close

of discovery.’” Id. (citing Helmert, at *9) (citing Davis, 408 F.Supp.2d at 815)). This District

recognizes that, when applying the first step of the two-part test, “’the Court first uses a lenient

standard to determine whether similarly situated persons exist[.]’” Id., at *6-7 (bold emphasis

added) (quoting Bouaphakeo v. Tyson Foods, Inc., 564 F.Supp.2d 870, 891 (N.D. Iowa 2008)

(quoting Freeman v. Wal-Mart Stores, Inc., 256 F.Supp.2d 941, 944 (W.D. Ark. 2003)); see also,

e.g., Dolgin v. Monsonto Co., 2013 U.S. Dist. LEXIS 128768, *9 (E.D. Mo. Sept. 10, 2013) (“This

initial step creates a lenient standard which typically results in conditional certification of a

representative class.”).

       Further, and dispositive in this case, this District recognizes that “‘conditional certification

in the first step requires nothing more than substantial allegations that the putative class

members were together the victims of a single decision, policy or plan.’” Andersen, 2012 U.S.

Dist. LEXIS at *7 (emphasis added) (quoting Robinson v. Tyson Foods, Inc., 254 F.R.D. 97, 99-

100 (S.D. Iowa 2008) (quoting Bouaphakeo, 564 F.Supp.2d at 892)). Also “[t]he analysis for

determining the issuance of opt-in notices to other potential plaintiffs under the FLSA is: whether

the plaintiffs have established a colorable basis for their claim that a class of similarly situated

plaintiffs exist.” Andersen, *7-8 (citing Ray v. Motel 6 Operating Ltd. P’Ship., 1996 U.S. Dist.

LEXIS 22564, *5 (D. Minn. Mar. 18, 1996) (citing Severtson v. Phillips Beverage Co., 141 F.R.D.

276, 279 (D. Minn. 1992)). “When determining initial class certification under the first step, ‘the

plaintiffs need merely provide some factual basis from which the court can determine if similarly

                                                 16
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 17 of 23




situated potential plaintiffs exist.’” Id., at *8 (quoting Bouaphakeo, 564 F.Supp.2d at 892 (quoting

Salazar v. Agriprocessors, Inc., 2008 U.S. Dist. LEXIS 40363, *11 (N.D. Iowa Mar. 17, 2008)).

       “Although the burden at the first step is more lenient, and does not require existing

plaintiffs to show that members of the conditionally certified class are actually similarly situated,

plaintiffs must present more than mere allegations; i.e., some evidence to support the allegations

is required.” Andersen, at *8 (quoting Bouaphakeo, 564 F.Supp.2d at 892 (internal quotation

omitted)). “’Courts who have faced the question of whether movants established substantial

allegations have considered factors such as whether potential plaintiffs were identified; whether

affidavits of potential plaintiffs were submitted; and whether evidence of a widespread

discriminatory plan was submitted.’” Id., at *8-9 (quoting Lopez v. Tyson Foods, Inc., 2008 U.S.

Dist. LEXIS 78685, *16 (D. Neb. Aug. 7, 2008) (quoting H&R Block, Ltd. v. Housden, 186 F.R.D.

399, 400 (E.D. Tex. 1999)).

       “The analysis ‘does not require th[e] court to make any findings of fact with respect to

contradictory evidence presented by the parties nor does th[e] court need to make any credibility

determinations with respect to the evidence presented.’” Andersen, at *9 (edits in original)

(quoting West v. Border Foods, Inc., 2006 U.S. Dist. LEXIS 96963, at *10 (D. Minn. Jun. 12,

2006) (quoting Severtson, 141 F.R.D. at 278-79)); see also, e.g., Davenport v. Charter Commun’s.,

LLC, 2014 U.S. Dist. LEXIS 40574, *10-11 (E.D. Mo. Mar. 27, 2014) (“the court does not reach

the merits of the plaintiff’s claims” and credibility is not decided at this early stage). “However,

some identifiable facts or legal nexus must bind the claims so that hearing the cases together

promotes judicial efficiency.” Id., at *9 (quoting West, 2006 U.S. Dist. LEXIS at *10 (quoting

Barron v. Henry Cnty. Sch. Sys., 242 F.Supp.2d 1096, 1103 (M.D. Ala. 2003)).

                                                 17
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 18 of 23




        At the later second stage, “… the plaintiffs ‘bear the burden to show that they are similarly

situated with respect to their job requirements and pay provisions.’” Andersen, at * 9 (quoting

Bouaphakeo, 564 F.Supp.2d at 892 (quoting Kautsch v. Premier Commun’s., 2008 U.S. Dist.

LEXIS 7219, *3 (W.D. Mo. Jan. 31, 2008)). “Although the plaintiff's burden at this final stage is

more strict than at the notice stage, the plaintiff need not show that opt in plaintiffs are ‘identically

situated.’” Id. (quoting Bouaphakeo, at 892 (quoting Fast v. Applebee’s Int’l., Inc., 243 F.R.D.

360, 363 (W.D. Mo. 2007)).

        C.      The goal of judicial economy weighs heavily in favor of certification and
                issuing notice to potential class members.

        The Court should further consider that the goal of judicial economy weighs heavily in favor

of certification and issuing notice to potential class members. See e.g. Hoffman-La Roche, 493

U.S. at 170; Salazar, 2008 U.S. Dist. LEXIS at *11; see also, e.g., Littlefield v. Dealer Warranty

Servs., LLC, 679 F.Supp.2d 1014, 1019 (E.D. Mo. 2010) (“…judicial economy is served by

conditionally certifying a larger, more inclusive class, at this stage of the proceedings.”). Collective

actions benefit the judicial system by enabling the “efficient resolution in one proceeding of

common issues of law and fact…” Hoffman-La Roche, at 170. Further, a collective action provides

plaintiffs the opportunity to “lower individual costs to vindicate rights by the pooling of resources.”

Id. 4089251, at *15; Luiken, 2010 U.S. Dist. LEXIS 61020, at *7-9.

        D.      Plaintiffs Satisfy the Lenient First-Tier Analysis

        Plaintiffs here meet the recognized “lenient” standard for establishing that all Registered

Nurses in the Job Classifications of 02020 and 82020 employed by Defendant at any time in the

period from July 1, 2017 to the present are “similarly situated” for purposes of § 216(b)


                                                   18
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 19 of 23




notification. Plaintiffs allege that the pool of potential class members consists of all current and

former Registered Nurses who, during any time in the relevant period, worked beyond their 40

hours in a week, but who were not paid time and one-half for the hours worked beyond 40 hours

per week. Proposed class members are geographically dispersed throughout Iowa, and work, or

have worked, at various State of Iowa facilities located in the State of Iowa.

       The presently named Plaintiffs have presented:

       (1)     Allegations in the Complaint of being similar situated and subjected to a single

decision or policy of being classified as salaried professional employees and thereby the entire

class of Registered Nurses not being entitled to receive FLSA overtime compensation; (Complaint,

Document No. 1, Attachment 1, p. 5, paragraphs 21-28; p. 6, paragraph 32).

       (2)     Ample evidence in the form of Defendant’s companywide policies (See Pl. App.

Ex. 2, Nurse classifications, p. 6, Nurse classifications; App. Ex. 3, Registered Nurse Job

Description, p. 7-8).

       (3)     State of Iowa administrative employees’ deposition testimony as to the single

decision of exempt status. (Pl. Ex. 12, p. 103-114; Pl. Ex. 13, p. 116-118).

       (4)     Named Plaintiffs’ Responses to written discovery wherein each Plaintiff, under

oath, set out the statement of claim of the policy and determination by the State of Iowa to deny

to the Plaintiffs, and the collective class, overtime pay under the FLSA. (Pl. App. Ex. 7, p. 26-27;

Ex. 8, p. 42-43; Ex. 9, p. 69-60; Ex. 10, p. 76-77; Ex. p. 93-94).

       (5)     Depositions of each of the Named Plaintiffs that substantiate the allegations that

they, and Defendant’s other Registered Nurses in these job classifications, were determined by

the State of Iowa to be salaried, and not hourly as claimed by the Plaintiffs, of being classified as

                                                19
     Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 20 of 23




professional exempt employees, and not non-professional non-exempt employees as asserted by

the named Plaintiffs and not paid FLSA overtime for mandatory and other overtime but rather

hour-for-hour pay for the hours in excess of 40 hours worked per week. (See Pl. App. Ex. 14, P.

125-127; Pl. App. Ex. 15, p. 134-138; Pl. App. Ex. 16, p. 142-146; Pl. App. Ex. 17, p. 153-157;

Pl. App. Ex. 18, p. 161-165.

      (6)     Furthermore, Plaintiffs have submitted substantial written responses and deposition

testimony to discuss, in general, the merit arguments being addressed in this case. (Ex. 7, 8, 9 10,

11, 14, 15, 16, 17 and 18, p. 17-100; 128-165).

      In sum, these documents and testimony demonstrate that the Defendants claim and assert

that the Registered Nurses in the Job Classifications of 02020 and 82020 are all salaried

professional employees who, when working overtime hours, whether those overtime hours are

voluntary of mandatory, are not entitled to receive FLSA overtime pay but only hour-for -hour

pay or time and one-half overtime pay, all only at the discretion of the Defendants. By setting

forth this evidence, Plaintiffs have shown the common decision policy or plan through

Defendant’s admitted company-wide requirement that the Registered Nurses in these job

classifications are not by FLSA law to get paid FLSA overtime pay and that Defendants claim

that it is not required by the FLSA to pay any of these RNs FLSA overtime pay, except at the

discretion of the Defendants during the current pandemic disaster or otherwise. This conditional

collective action certification should be ordered at this time.




                                                20
        Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 21 of 23




VI.      CONSENT FORMS AND DISCOVERY

         Plaintiffs request that this Court approve the notice and consent forms attached hereto as

Pl. App. #19 and #20 to be sent to all similarly situated employees. The notice should be approved

because it is fair and accurate and will promote judicial efficiency in the processing of this action.

         In furtherance of the notice, Plaintiffs state the Defendant have produced in discovery a list

of collective class members in job classifications 02020 and 82020, DEFS 358 (excel spreadsheet).

Plaintiffs request that this Court order Defendants to produce an updated list of the names, last

known addresses, email addresses, phone numbers, and other contact information, of all putative

collective class members to facilitate notice to potential plaintiffs in this pending litigation, along

with their dates of employment and the location and number of the institutions where they have

been assigned to work or did work so that Plaintiffs’ counsel can avoid filing duplicate notices

and double-check the applicability of each claim.

         Further, Plaintiff requests that the Court order a ninety (90) day equitable tolling period

(after the mailing of the court-authorized notice) for those persons receiving notice to opt-in to the

case.

V.       CONCLUSION

         For the reasons set forth above, Plaintiffs respectfully request that the Court: 1)

conditionally certify Plaintiffs’ FLSA claims to proceed as a collective action; 2) order Defendants

to update identification of all Registered Nurses they have employed in Job Classifications 02020

and 82020 at any time since July 1, 2017 through and including the present; 3) order Defendants

to provide this information to Plaintiff’s attorneys within fourteen (14) days; 4) direct the issuance

of Plaintiffs’ proposed notice and consent form to all such persons; and (5) order a ninety (90) day

                                                  21
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 22 of 23




equitable tolling period (after the mailing of the court-authorized notice) for those persons

receiving notice to opt-in to the case.

                                                  /s/ Bruce H. Stoltze
                                                  Bruce H. Stoltze
                                                     Lead Attorney
                                                  Bruce H. Stoltze, Jr.
                                                  John Q. Stoltze
                                                  Stoltze & Stoltze, PLC
                                                  300 Walnut Street, Suite 260
                                                  Des Moines, Iowa 50309
                                                  Telephone:     515-244-1473
                                                  Fax:           515-244-3930
                                                  Email: bruce.stoltze@stoltzelaw.com
                                                  Email: bj.stoltze@stoltzelaw.com
                                                  Email: john.stoltze@stoltzelaw.com
                                                  Attorneys for Plaintiffs

                                                  Christopher A. Kragnes, Sr.
                                                  Kaitlyn DiMaria
                                                  Kragnes & Associates, P.C.
                                                  418 6th Ave., Suite 200
                                                  Des Moines, Iowa 50309
                                                  Telephone: 515-282-9200
                                                  Facsimile: 515-282-9205
                                                  E-mail: chris@ktkpc.com
                                                  E-mail: kate@ktkpc.com
                                                  Attorneys for Plaintiffs




                                             22
      Case 4:19-cv-00256-JAJ-SBJ Document 34 Filed 09/09/20 Page 23 of 23




Certificate of Service:

I hereby certify that on the 4th day of September, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
following:

Molly M. Weber                                 molly.weber@ag.iowa.gov
Ryan Sheahan                                   ryan.sheahan@ag.iowa.gov
Assistant Attorney General
Iowa Department of Justice
Hoover State Office Building
1305 E. Walnut Street
Des Moines, Iowa 50319
Attorneys for Defendants

/s/ Bruce H. Stoltze
Bruce H. Stoltze
Lead Attorney of Record for Plaintiffs




                                                 23
